Relator has appealed from an order of Clinton County Court dismissing writ of habeas corpus and remanding him to the Warden of Clinton Prison. On March 5, 1940, relator, having plead guilty to the crime of murder in the second degree, was sentenced by the Court of General Sessions of New York County, to a term of not less than thirty-five years, and not more than his natural life. He now contends that the imposition of the thirty-five-year minimum sentence was unlawful. By section 1048 of the Penal Law, as amended by chapter 32 of the Laws of 1928, murder in the second degree is punishable by imprisonment under an indeterminate sentence, the minimum of which shall be not less than twenty years, and the maximum of which shall be for the offender’s natural life. Under this provision of the law the.court had jurisdiction to impose the sentence Which it did. The authorities' cited by the relator arose before the amendment in question. Order affirmed, without costs. All concur. [See post, p. 852.]